Crew III, J.
Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered February 2, 1993, convicting defendant upon his plea of guilty of the crimes of attempted criminal possession of a forged instrument in the second degree and attempted criminal possession of forgery devices.
Defendant’s principal argument on appeal is a challenge to the sufficiency of his plea allocution, an argument he failed to preserve by moving to either vacate or withdraw his plea (see, People v Lopez, 71 NY2d 662, 665). Additionally, at the time he pleaded guilty, defendant also waived his right to appeal (see, People v Seaberg, 74 NY2d 1). Inasmuch as we are satisfied from a review of the record that the waiver of appeal was knowingly, voluntarily and intelligently made, the judgment of conviction must be affirmed.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.